Citation Nr: 0014914	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder, currently rated as 
30 percent disabling, to include the issue of entitlement to 
an extraschedular evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer

INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.

This appeal arises from a rating decision of November 1995 
from the of the Department of Veterans Affairs (VA) North 
Little Rock, Arkansas, Regional Office (RO).  The veteran 
appealed the decision to the Board of Veterans' Appeals 
(Board).  

In December 1998 decision, the case was remanded to the RO to 
schedule a hearing before a member of the Board.  The veteran 
withdrew his request for a hearing and the case has been to 
the Board for consideration.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to a higher disability 
rating for PTSD is plausible, and sufficient evidence 
necessary for an equitable disposition of the veteran's claim 
has been developed.

2.  Impairment from post traumatic stress disorder (PTSD) is 
no more than definite, and a Global Assessment of Functioning 
(GAF) scale score of 55 was assigned.

3.  There is depression or depressed mood and anxiety or 
anxious mood.  There is some impairment in social 
functioning.  Speech and conversation are normal, and there 
is no memory impairment.  The evidence does not show impaired 
judgment, impaired abstract thinking, hallucinations, 
delusions, panic attacks, or difficulty understanding complex 
commands.

4.  The veteran's PTSD fails to demonstrate an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular standards that would 
have warranted referral of the case to the Director of the 
Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for 
entitlement to a disability rating in excess of 30 percent 
for PTSD and VA has satisfied its duty to assist him in 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999).

3.  Referral for consideration of an extra-schedular rating 
for PTSD is not warranted by the evidence in this case.  
38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A rating decision in January 1973 granted service connection 
for "anxiety neurosis" with a noncompensable disability 
rating assigned.  A rating decision in January 1994 
reclassified the veteran's disability as "post traumatic 
stress disorder with anxiety neurosis" and increased the 
disability rating to 30 percent.  The 30 percent rating has 
remained in effect since that time.  More recently, the 
veteran sought reevaluation of the disability rating assigned 
for his service-connected PTSD in September 1995.

The report of a VA examination, dated in November 1995, 
indicates that the veteran complained that his income was too 
small, his nerves bothered him badly, and at times he would 
get nervous and sit in his house doing nothing.  He had not 
worked for several years.  He also indicated his 
socialization was okay, he would sit anywhere in a 
restaurant, and he could make friends with just about anybody 
(although it was difficult to tell how close they were).  He 
had been married since 1946 and had three children.  They got 
along alright.  He did not like being in crowds.  He had no 
hobbies, but did gardening when he was able.  He loafed at a 
radiator shop owned by his son-in-law.  He slept fair 
sometimes, but sometimes got restless and did not sleep.  He 
slept about eight hours per day.  He denied nightmares and 
the examiner could find no flashbacks.  Unexpected and loud 
noise of a gunshot would really bother him, and he did not 
watch war movies.  The examiner did not get a good indication 
of survivor guilt.  The veteran did indicate he had some 
intrusive thoughts and his wife indicated he had nightmares.  
She also indicated that he did watch war movies but they 
upset him as did any violent movie.  Additionally, the 
veteran's wife indicated that he had periodic depression 
which she estimated was every other day.  

The examiner indicated there was nothing unusual about the 
veteran's behavior.  His face changed appropriately at times.  
Speech was okay but he only answered questions, and he was 
quite cooperative.  Mood indicated that he got periodically 
depressed which could last half to a full day.  The veteran 
indicated he felt like crying when he got depressed.  The 
veteran was abstract on proverbs, his thought processes were 
normal, and intellectual functioning showed he went through 
the fifth or sixth grade.  Memory was good for the interview.  
The veteran stated that he remembered things fairly well, 
although not as good as in the past.  The veteran was alert 
and well oriented to time, place, and person.  There were no 
hallucinations, delusions, or schizophrenic trends.  The 
examiner found periodic depression and anxiety.  Insight was 
superficial and judgment was fair.  The veteran had some 
suicidal ideation but never attempted and there was no 
homicidal ideation.  The diagnosis was chronic delayed PTSD.  
The examiner commented that the veteran painted a fairly good 
picture, however, his wife painted a different picture and it 
was felt that he had deteriorated.

The veteran and his wife presented testimony at a personal 
hearing at the RO in May 1996.  The veteran indicated that he 
did not have many close relationships but that he got along 
with immediate family pretty well.  He later testified that 
he had acquaintances and that he tolerated his family.  He 
indicated that he did not go to church in part because of the 
crowds.  The veteran's wife testified that he did not get out 
and mingle much with people, and that he did not go places 
unless she was with him.  She further testified that he was 
irritable, he fussed at her, and that he did not finish 
projects due to what she believed were his nerves.  She also 
noted that he never went shopping because he did not like 
crowds.

The report of a VA examination, dated in September 1997, 
notes that the veteran indicated that he was nervous all the 
time and a lot of it stemmed from his war experiences.  He 
indicated that he had nightmares that sometimes occurred two 
to three times per week, he was easily startled by noises, 
did not like crowds, generally did not go to restaurants, and 
did not watch war movies.  He had been married for 51 years 
and got along well with his wife.  He did not do much 
visiting.  The examiner noted the veteran was casually 
groomed and entered into conversation easily.  There was some 
anxiety noted.  Eye contact was good with speech being within 
normal limits with regard to rate and rhythm.  The veteran's 
mood was of anxiety but affect was appropriate to content.  
Thought processes and associations were logical and tight.  
There was no confusion or gross impairment in memory, and the 
veteran was oriented.  There were no complaints of 
hallucinations and no delusional material was noted.  Insight 
and judgment were adequate.  The veteran denied suicidal 
ideation.  The diagnosis was PTSD and the global assessment 
of functioning (GAF) value was 55.

The veteran's wife submitted a May 1998 statement over her 
signature.  She indicated that the veteran seemed more 
irritable and hard to get along with.  She also indicated 
that he was becoming forgetful and that she had trouble 
getting him to take a bath or clean up.


II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted that 
his service-connected PTSD is worse than currently evaluated, 
and he has thus stated a well-grounded claim.

The veteran has been accorded VA examinations and a personal 
hearing.  He has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
Accordingly, the Board finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

During the pendency of the veteran's appeal, the regulations 
applicable to rating psychiatric disabilities were amended, 
effective November 7, 1996.  61 Fed.Reg. 52,695 (1996).  When 
a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, for any date prior to November 7, 1996, 
the Board cannot apply the revised regulations.  From 
November 7, 1996, the veteran's claim for a higher rating 
must be evaluated under both the old and new criteria to 
determine which version, if either, is most favorable to his 
claim.

The rating criteria of Diagnostic Code 9411 for PTSD in 
effect at the time the veteran initiated his claim provide 
that the disability will be rated under the criteria for 
psychoneurotic disorders.  These criteria provide that a 30 
percent rating is warranted where the psychoneurotic symptoms 
produce reduction in initiative, flexibility, efficiency, and 
reliability to produce definite industrial impairment.  A 50 
percent rating would be appropriate if the disorder is 
productive of considerable industrial impairment and a 70 
percent rating is warranted if the disorder is productive of 
severe industrial impairment based on the veteran's ability 
to interact on both a social and industrial level, as 
confirmed by current clinical findings.  A 100 percent rating 
is appropriate when the attitudes of all contacts result in 
virtual isolation in the community, there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, and the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) 
(West 1991).

Under the old rating criteria, the Board finds that the 
criteria for the next higher, or 50 percent, evaluation are 
not met or nearly approximated.  38 C.F.R. § 4.7 (1999).  The 
November 1995 VA examination report shows that the veteran 
indicated that he did not like crowds.  He also testified 
that he had acquaintances and that he got along with 
immediate family pretty well, although he later testified 
that he only tolerated his family.  Despite some problems 
socializing, he has been married for many years and maintains 
some interpersonal relationships.  He stated that he could 
make friends with just about anyone.  More importantly, on VA 
examination in September 1997, a GAF scale score of 55 was 
assigned, which is indicative of moderate psychiatric 
symptoms or moderate difficulty in social or occupational 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  This finding is highly 
probative as is relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by diagnostic code 9411.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The Board concludes that this 
finding is not commensurate with a degree of considerable, or 
rather large in extent or degree, social and industrial 
impairment. 

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated.  61 Fed.Reg. 52,695 (1996).  
Under the criteria of Diagnostic Code 9411 for PTSD, a 30 
percent rating is appropriate where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability rating is 
appropriate where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Under the new rating criteria, the manifestations shown to 
result from the veteran's PTSD are deemed to be adequately 
compensated by the 30 percent rating.  He has demonstrated 
some disturbances of motivation and mood.  The November 1995 
VA examination report indicates there was periodic depression 
and anxiety, and the September 1997 VA examination report 
indicates there was anxiety.  He also apparently has some 
problems socializing.  However, although a few symptoms are 
mentioned under the criteria for the 50 percent rating, many 
more of the symptoms described fit the criteria for the 30 
percent rating.  There have been no findings of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; or impaired abstract 
thinking.  For example, the November 1995 VA examination 
report indicates that there was nothing unusual about the 
veteran's behavior and he was quite cooperative.  His face 
changed appropriately at times.  In September 1997, affect 
was appropriate to content.  The November 1995 VA examination 
report indicates that his speech was okay and the September 
1997 VA examination report indicates that speech was within 
normal limits.  While the veteran's wife indicated that he 
was becoming forgetful, the November 1995 VA examination 
report indicates that his memory was good for the interview 
and the September 1997 VA examination report indicates there 
was no gross impairment in memory.  The November 1995 VA 
examination report shows that thought processes were not 
impaired.  Additionally, the November 1995 VA examination 
report shows that judgment was fair and the September 1997 
examination report indicates judgment was adequate.  There is 
no evidence in the record of panic attacks or difficulty 
understanding complex commands.  Thought processes and 
associations were logical and tight in 1997.  Again, a GAF 
scale score of 55 was assigned, which is indicative of only 
moderate psychiatric symptoms or moderate difficulty in 
social or occupational functioning.

Accordingly, when viewed as a whole, the preponderance of the 
evidence is against the assignment of a 50 percent evaluation 
for PTSD under the new rating criteria.  38 C.F.R. § §  4.7, 
4.130, Diagnostic Code 9411.  The Board finds the probative 
weight of the veteran's and his wife's statements about the 
extent and frequency of his subjective symptoms to be not 
credible when compared with the medical records of treatment.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  Higher disability 
evaluations under this diagnostic code would require an even 
more severe degree of occupational and social impairment, 
which has not been shown by the record.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the June 1998 supplemental statement of the 
case.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  First, 
the schedular evaluations in this case are not inadequate.  
Higher schedular ratings are provided under diagnostic code 
9411, but the medical evidence reflects that comparable 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has required no periods of 
hospitalization for his PTSD.  There is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of PTSD at any time.  As noted 
above, a GAF scale score of 55, reflecting only moderate 
impairment, has been assigned.  Thus, the Board finds that 
the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD, to include the issue of 
entitlement to an extraschedular evaluation, is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

